

 S583 ENR: American Law Enforcement Heroes Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 583IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize COPS grantees to use
			 grant funds to hire veterans as career law enforcement officers, and for
 other purposes.1.Short titleThis Act may be cited as the American Law Enforcement Heroes Act of 2017.2.Prioritizing hiring and training of veteransSection 1701(b)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)(2)) is amended by inserting , including by prioritizing the hiring and training of veterans (as defined in section 101 of title 38, United States Code) after Nation.Speaker of the House of RepresentativesVice President of the United States and President of the Senate